Citation Nr: 1516508	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  07-24 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected knee disabilities.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel






INTRODUCTION

The Veteran served on active duty from August 1981 to November 1981.

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In his November 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  He subsequently withdrew his hearing request.

The Board remanded this matter in March 2011, February and November 2013, and June 2014 for further development.

The issues of entitlement to service connection for a right leg amputation (to include as secondary to a service-connected right knee disability), entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, and entitlement to dependency benefits for the Veteran's spouse have been raised by the record in statements from the Veteran's representative dated in September 2013, December 2014, and January 2015.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a current low back disability which is related to his service-connected right and left knee disabilities.  He was afforded VA examinations in July 2008, March 2013, and October 2014 and opinions were obtained as to the etiology of his claimed low back disability.  However, these opinions only addressed whether his current low back disability was caused by his service-connected knee disabilities.  Service connection may also be granted for a disability that is "aggravated" by a service-connected disability and no opinion has been provided as to any possible aggravation.  38 C.F.R. § 3.310 (2014).  Hence, a remand is necessary to obtain an addendum opinion as to the etiology of the Veteran's current low back disability.

Moreover, the March 2013 VA examination report indicates that the Veteran was in receipt of Social Security Administration (SSA) disability benefits for his right knee disability.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  As the Veteran contends that his claimed low back disability is related to his service-connected right knee disability, the records related to the SSA's disability determination appear to be directly relevant to the issue on appeal.  Thus, a remand is also necessary to obtain any SSA disability records.  Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any records relied upon to make the decision.

2.  Obtain all VA records of treatment, to specifically include all records: 
(a) dated from September 2003 through March 2005;
(b) dated from December 2006 through April 2007;
(c) dated from June 2008 through September 2008; and
(d) dated from August 2014 through the present.

3.  Then, all relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, shall be referred to a VA medical professional with appropriate expertise to review and provide an opinion as to the etiology of the Veteran's current low back disability.

For each current low back disability identified (i.e., any low back disability diagnosed since September 2007), the opinion provider shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current low back disability had its onset during service or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current low back disability was caused (in whole or in part) by the Veteran's service-connected right and/or left knee disabilities?

(c)  Is it at least as likely as not (50 percent probability or more) that the current low back disability was aggravated (permanently worsened) by the Veteran's service-connected right and/or left knee disabilities?

A complete rationale shall be given for all opinions and conclusions expressed.

4.  Then readjudicate the claim, issuing a supplemental statement of the case, as appropriate.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







